UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811 - 08270 RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS , SUITE 2801 SEATTLE, WA 98101 MELODIE B. ZAKALUK RAINIER INVESTMENT MANAGEMENT, LLC , SUITE 2801 SEATTLE, WA 98101 (800) 248-6314 Date of fiscal year end: March 31 Date of reporting period:December 31, 2015 Item 1. Schedule of Investments. Rainier Large Cap Equity Fund Schedule of Investments December 31, 2015 (Unaudited) COMMON STOCKS (100.1%) Shares Value CONSUMER DISCRETIONARY (17.6%) CBS Corp. Cl. B $ Mohawk Industries, Inc.* NIKE, Inc. Cl. B Royal Caribbean Cruises Ltd.^ Starbucks Corp. The Home Depot, Inc. The Priceline Group, Inc.* The Walt Disney Co. Time Warner, Inc. Ulta Salon Cosmetics & Fragrance, Inc.* V.F. Corp. Total Consumer Discretionary CONSUMER STAPLES (10.4%) Church & Dwight Co., Inc. Constellation Brands, Inc. Cl. A Costco Wholesale Corp. CVS Health Corp. Monster Beverage Corp.* The Estee Lauder Companies, Inc. Cl. A Total Consumer Staples ENERGY (4.8%) Anadarko Petroleum Corp. EOG Resources, Inc. Schlumberger Ltd.^ Total Energy FINANCIALS (15.6%) American Tower Corp. BlackRock, Inc.* CBRE Group, Inc. Cl. A* Citigroup, Inc. CME Group, Inc. Intercontinental Exchange, Inc. Signature Bank* The Charles Schwab Corp. Total Financials HEALTH CARE (15.3%) Alexion Pharmaceuticals, Inc.* Allergan plc*^ BioMarin Pharmaceutical, Inc.* Celgene Corp.* Cerner Corp.* Endo International plc*^ McKesson Corp. Regeneron Pharmaceuticals, Inc.* Shire plc - ADR^ Total Health Care Shares Value INDUSTRIALS (9.2%) Cintas Corp. $ Delta Air Lines, Inc. FedEx Corp. HD Supply Holdings, Inc.* Ingersoll-Rand plc^ Union Pacific Corp. Verisk Analytics, Inc.* Total Industrials INFORMATION TECHNOLOGY (23.6%) Alphabet, Inc. Cl. A* Apple, Inc. Facebook, Inc. Cl. A* Fortinet, Inc.* MasterCard, Inc. Cl. A Microsoft Corp. NXP Semiconductors NV*^ salesforce.com, Inc.* Visa, Inc. Cl. A Workday, Inc. Cl. A* Total Information Technology MATERIALS (3.6%) The Sherwin-Williams Co. Vulcan Materials Co. Total Materials TOTAL COMMON STOCKS (Cost $149,629,576) $ SHORT TERM INVESTMENT (1.1%) MONEY MARKET MUTUAL FUND (1.1%) Short -Term Investment Trust Treasury Portfolio - Institutional Class 0.13%** TOTAL SHORT TERM INVESTMENT (Cost $2,153,259) $ TOTAL INVESTMENTS (101.2%) (Cost $151,782,835) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-1.2%) ) TOTAL NET ASSETS (100.0%) $ ADR - American Depository Receipt * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Mid Cap Equity Fund Schedule of Investments December 31, 2015 (Unaudited) COMMON STOCKS (99.5%) Shares Value CONSUMER DISCRETIONARY (19.6%) BJ's Restaurants, Inc.* $ Burlington Stores, Inc.* Carter's, Inc. Dollar Tree, Inc.* Foot Locker, Inc. Harman International Industries, Inc. Leggett & Platt, Inc. Lennar Corp. Cl. A Lions Gate Entertainment Corp.^ Live Nation Entertainment, Inc.* Marriott International, Inc. Cl. A Mohawk Industries, Inc.* Penske Automotive Group, Inc. Polaris Industries, Inc. Restoration Hardware Holdings, Inc.* Royal Caribbean Cruises Ltd.^ Signet Jewelers Ltd.^ Tractor Supply Co. Ulta Salon Cosmetics & Fragrance, Inc.* Total Consumer Discretionary CONSUMER STAPLES (5.2%) Casey's General Stores, Inc. Constellation Brands, Inc. Cl. A Hormel Foods Corp. The Estee Lauder Companies, Inc. Cl. A The Kroger Co. The WhiteWave Foods Co.* Total Consumer Staples ENERGY (2.0%) Concho Resources, Inc.* HollyFrontier Corp. Noble Energy, Inc. Total Energy FINANCIALS (22.4%) Arthur J Gallagher & Co. Brixmor Property Group, Inc. CBRE Group, Inc. Cl. A* E*TRADE Financial Corp.* Equinix, Inc. Highwoods Properties, Inc. Intercontinental Exchange, Inc. Invesco Ltd.^ Jones Lang LaSalle, Inc. Lazard Ltd. Cl. A^ Mid-America Apartment Communities, Inc. Northern Trust Corp. Old Republic International Corp. PrivateBancorp, Inc. Shares Value FINANCIALS (22.4%)(continued) SEI Investments Co. $ Signature Bank* Synovus Financial Corp. Western Alliance Bancorp* Total Financials HEALTH CARE (15.4%) Acadia Healthcare Co., Inc.* Akorn, Inc.* BioMarin Pharmaceutical, Inc.* Cerner Corp.* Endo International plc*^ Envision Healthcare Holdings, Inc.* Horizon Pharma plc*^ Illumina, Inc.* Incyte Corp.* Medivation, Inc.* MEDNAX, Inc.* Perrigo Co. plc^ Universal Health Services, Inc. Cl. B. VCA, Inc.* Zoetis, Inc. Total Health Care INDUSTRIALS (12.6%) A.O. Smith Corp. Acuity Brands, Inc. Air Lease Corp. HD Supply Holdings, Inc.* Ingersoll-Rand plc^ JetBlue Airways Corp.* Lennox International, Inc. Owens Corning Robert Half International, Inc. Snap-On, Inc. Southwest Airlines Co. Total Industrials INFORMATION TECHNOLOGY (16.9%) Amphenol Corp. Cl. A Avago Technologies Ltd. Cadence Design Systems, Inc.* CoStar Group, Inc.* Euronet Worldwide, Inc.* Fortinet, Inc.* Gartner, Inc.* Lam Research Corp. NetSuite, Inc.* NXP Semiconductors NV*^ ON Semiconductor Corp.* Palo Alto Networks, Inc.* ServiceNow, Inc.* Tableau Software, Inc. Cl. A* Total System Services, Inc. Tyler Technologies, Inc.* Total Information Technology Shares Value MATERIALS (4.2%) Louisiana-Pacific Corp.* $ The Sherwin-Williams Co. Vulcan Materials Co. Total Materials UTILITIES (1.2%) American Water Works Co., Inc. Total Utilities TOTAL COMMON STOCKS (Cost $530,617,294) $ SHORT TERM INVESTMENT (1.1%) MONEY MARKET MUTUAL FUND (1.1%) Short-Term Investment Trust Treasury Portfolio - Institutional Class 0.13%** TOTAL SHORT TERM INVESTMENT (Cost $7,189,346) $ TOTAL INVESTMENTS (100.6%) (Cost $537,806,640) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-0.6%) ) TOTAL NET ASSETS (100.0%) $ * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Small/Mid Cap Equity Fund Schedule of Investments December 31, 2015 (Unaudited) COMMON STOCKS (100.2%) Shares Value CONSUMER DISCRETIONARY (19.6%) BJ's Restaurants, Inc.* $ Burlington Stores, Inc.* Carter's, Inc. Columbia Sportswear Co. Dollar Tree, Inc.* Fiesta Restaurant Group, Inc.* Foot Locker, Inc. G-III Apparel Group Ltd.* Harman International Industries, Inc. Jack in the Box, Inc. Lennar Corp. Cl. A Lions Gate Entertainment Corp.^ Live Nation Entertainment, Inc.* Mohawk Industries, Inc.* Norwegian Cruise Line Holdings Ltd.*^ Penske Automotive Group, Inc. Red Robin Gourmet Burgers, Inc.* Restoration Hardware Holdings, Inc.* Signet Jewelers Ltd.^ Skechers USA, Inc. Cl. A* Ulta Salon Cosmetics & Fragrance, Inc.* Total Consumer Discretionary CONSUMER STAPLES (4.2%) B&G Foods, Inc. Casey's General Stores, Inc. Snyder's-Lance, Inc. The WhiteWave Foods Co.* Total Consumer Staples ENERGY (2.2%) Calumet Specialty Products Partners LP Concho Resources, Inc.* HollyFrontier Corp. Synergy Resources Corp.* Total Energy FINANCIALS (21.6%) Argo Group International Holdings Ltd.^ Brixmor Property Group, Inc. Cathay General Bancorp CBRE Group, Inc. Cl. A* E*TRADE Financial Corp.* Equinix, Inc. Evercore Partners, Inc. Cl. A Heritage Financial Corp. Highwoods Properties, Inc. Invesco Ltd.^ Jones Lang LaSalle, Inc. Lazard Ltd. Cl. A^ Mid-America Apartment Communities, Inc. Shares Value FINANCIALS (21.6%)(continued) Nasdaq, Inc. $ Old Republic International Corp. Pinnacle Financial Partners, Inc. SEI Investments Co. Signature Bank* Synovus Financial Corp. Talmer Bancorp, Inc. Cl. A Western Alliance Bancorp* Total Financials HEALTH CARE (16.5%) Acadia Healthcare Co., Inc.* Akorn, Inc.* AMN Healthcare Services, Inc.* Endo International plc*^ Envision Healthcare Holdings, Inc.* Horizon Pharma plc*^ Incyte Corp.* Ionis Pharmaceuticals, Inc.* Medivation, Inc.* MEDNAX, Inc.* Natus Medical, Inc.* Perrigo Co. plc^ The Cooper Cos., Inc. Universal Health Services, Inc. Cl. B. VCA, Inc.* Total Health Care INDUSTRIALS (12.6%) A.O. Smith Corp. Acuity Brands, Inc. Air Lease Corp. Apogee Enterprises, Inc. Astronics Corp.* Comfort Systems USA, Inc. Covenant Transportation Group, Inc. Cl. A* Dycom Industries, Inc.* JetBlue Airways Corp.* Lennox International, Inc. Owens Corning Robert Half International, Inc. Southwest Airlines Co. Steelcase, Inc. Cl. A Total Industrials INFORMATION TECHNOLOGY (17.2%) Avago Technologies Ltd. Cadence Design Systems, Inc.* CoStar Group, Inc.* Cray, Inc.* Euronet Worldwide, Inc.* Fortinet, Inc.* Gartner, Inc.* Imperva, Inc.* Lam Research Corp. NetSuite, Inc.* Shares Value INFORMATION TECHNOLOGY (17.2%)(continued) NXP Semiconductors NV*^ $ ON Semiconductor Corp.* Palo Alto Networks, Inc.* Proofpoint, Inc.* ServiceNow, Inc.* Stamps.com, Inc.* Tableau Software, Inc. Cl. A* Total System Services, Inc. Tyler Technologies, Inc.* Total Information Technology MATERIALS (4.5%) Headwaters, Inc.* Louisiana-Pacific Corp.* Vulcan Materials Co. Total Materials TELECOMMUNICATIONS SERVICES (1.0%) RingCentral, Inc. Cl. A* Total Telecommunications Services UTILITIES (0.8%) American Water Works Co., Inc. Total Utilities TOTAL COMMON STOCKS (Cost $576,639,362) $ SHORT TERM INVESTMENT (3.2%) MONEY MARKET MUTUAL FUND (3.2%) Short-Term Investment Trust Treasury Portfolio - Institutional Class 0.13%** TOTAL SHORT TERM INVESTMENT (Cost $22,391,238) $ TOTAL INVESTMENTS (103.4%) (Cost $599,030,600) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-3.4%) ) TOTAL NET ASSETS (100.0%) $ * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Intermediate Fixed Income Fund Schedule of Investments December 31, 2015 (Unaudited) Principal Amount Value DEBT SECURITIES (97.8%) CORPORATE BONDS (57.0%) AUTO COMPONENTS (1.2%) Magna International, Inc.^ 3.625%, 06/15/2024 $ $ Total Auto Components BANKS (18.6%) Bank of America Corp. 5.650%, 05/01/2018 Comerica, Inc. 2.125%, 05/23/2019 Royal Bank of Canada^ 2.150%, 03/15/2019 The Bank of Nova Scotia:^ 2.050%, 10/30/2018 2.350%, 10/21/2020 The Bear Stearns & Co., Inc. 5.550%, 01/22/2017 Wachovia Corp. 5.625%, 10/15/2016 Westpac Banking Corp.:^ 2.000%, 08/14/2017 1.950%, 11/23/2018 Total Banks BEVERAGES (1.4%) Coca-Cola Femsa S.A.B. de C.V.^ 2.375%, 11/26/2018 Total Beverages CAPITAL MARKETS (8.3%) Ameriprise Financial, Inc. 3.700%, 10/15/2024 BlackRock, Inc. 5.000%, 12/10/2019 Morgan Stanley 4.750%, 03/22/2017 The Goldman Sachs Group, Inc.: 5.950%, 01/18/2018 7.500%, 02/15/2019 Total Capital Markets COMMUNICATIONS EQUIPMENT (1.4%) Cisco Systems, Inc. 4.450%, 01/15/2020 Total Communications Equipment Principal Amount Value CONSUMER FINANCE (5.6%) American Express Co. 7.000%, 03/19/2018 $ $ American Honda Finance Corp. 2.125%, 10/10/2018 Toyota Motor Credit Corp. 3.300%, 01/12/2022 Total Consumer Finance DIVERSIFIED FINANCIAL SERVICES (2.7%) General Electric Capital Corp. 5.625%, 09/15/2017 Total Diversified Financial Services FOOD & STAPLES RETAILING (0.5%) Sysco Corp. 3.750%, 10/01/2025 Total Food & Staples Retailing FOOD PRODUCTS (1.2%) Archer-Daniels-Midland Co. 4.479%, 03/01/2021 Total Food Products HEALTH CARE EQUIPMENT & SUPPLIES (0.2%) Medtronic, Inc. 2.750%, 04/01/2023 Total Health Care Equipment & Supplies HEALTH CARE PROVIDERS & SERVICES (0.8%) UnitedHealth Group, Inc. 6.000%, 02/15/2018 Total Health Care Providers & Services INSURANCE (1.9%) The Travelers Cos., Inc. 5.900%, 06/02/2019 Total Insurance MEDIA (2.1%) Comcast Corp. 3.375%, 02/15/2025 Total Media OIL, GAS & CONSUMABLE FUELS (3.8%) Shell International Finance BV^ 4.375%, 03/25/2020 Statoil ASA^ 3.125%, 08/17/2017 Total Capital SA^ 4.450%, 06/24/2020 Total Oil, Gas & Consumable Fuels PHARMACEUTICALS (1.8%) AstraZeneca plc^ 1.950%, 09/18/2019 Principal Amount Value PHARMACEUTICALS (1.8%)(continued) GlaxoSmithKline Capital, Inc. 2.800%, 03/18/2023 $ $ Sanofi^ 1.250%, 04/10/2018 Total Pharmaceuticals REAL ESTATE (1.4%) Simon Property Group LP 3.375%, 10/01/2024 Total Real Estate SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT (1.9%) Texas Instruments, Inc. 2.750%, 03/12/2021 Xilinx, Inc. 3.000%, 03/15/2021 Total Semiconductors & Semiconductor Equipment UTILITIES (2.2%) Southern California Edison Co. 3.875%, 06/01/2021 Total Utilities TOTAL CORPORATE BONDS (Cost $38,357,865) $ U.S. TREASURY NOTES (40.8%) 0.500%, 01/31/2017 0.875%, 11/30/2017 1.250%, 11/15/2018 1.625%, 11/30/2020 2.000%, 11/30/2022 2.250%, 11/15/2025 TOTAL U.S. TREASURY NOTES (Cost $28,339,595) $ TOTAL DEBT SECURITIES (Cost $66,697,460) $ Shares SHORT TERM INVESTMENT (1.6%) MONEY MARKET MUTUAL FUND (1.6%) Short-Term Investment Trust Treasury Portfolio - Institutional Class 0.13%* TOTAL SHORT TERM INVESTMENT (Cost $1,098,813) $ TOTAL INVESTMENTS (99.4%) (Cost $67,796,273) $ OTHER ASSETS IN EXCESS OF LIABILITIES (0.6%) TOTAL NET ASSETS (100.0%) $ * Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2015, was as follows**: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier High Yield Fund Schedule of Investments December 31, 2015 (Unaudited) DEBT SECURITIES (94.0%) Principal Amount Value ASSET-BACKED SECURITIES (0.9%) SERVICES (0.9%) US Airways 2013-1 Class B Pass Through Trust Series 2013-1, 5.375%, 05/15/2023 $ $ Total Services TOTAL ASSET-BACKED SECURITIES (Cost $467,843) $ CORPORATE BONDS (93.1%) AUTOMOTIVE (6.2%) Dana Holding Corp. 5.500%, 12/15/2024 Jack Cooper Holdings Corp. 9.250%, 06/01/2020* (Acquired 07/01/2015, Cost $235,249) MPG Holdco I Inc. 7.375%, 10/15/2022 OPE KAG Finance Sub, Inc. 7.875%, 07/31/2023* (Acquired 07/23/2015, Cost $1,000,000) Techniplas LLC 10.000%, 05/01/2020* (Acquired 04/24/2015, Cost $1,000,000) Tenneco, Inc. 6.875%, 12/15/2020 The Goodyear Tire & Rubber Co. 7.000%, 05/15/2022 Total Automotive BANKING (2.3%) Deutsche Bank AG^ 7.500%, 12/29/2049 Royal Bank of Scotland Group plc^ 6.000%, 12/19/2023 Total Banking BASIC INDUSTRY (13.8%) Blue Cube Spinco, Inc. 9.750%, 10/15/2023* (Acquired 09/25/2015, Cost $250,000) Cascades, Inc.^ 5.750%, 07/15/2023* (Acquired 05/12/2015, Cost $248,750) Consolidated Energy Financial SA^ 6.750%, 10/15/2019* (Acquired 10/02/2014 and 02/10/2015, Cost $731,969) Evolution Escrow Issuer LLC 7.500%, 03/15/2022* (Acquired 03/11/2015, Cost $250,851) FMG Resources^ 9.750%, 03/01/2022* (Acquired 04/22/2015, Cost $244,391) Principal Amount Value BASIC INDUSTRY (13.8%) (Continued) Griffon Corp. 5.250%, 03/01/2022 $ $ Hexion U.S. Finance Corp. 6.625%, 04/15/2020 Kissner Milling Co. Ltd.^ 7.250%, 06/01/2019* (Acquired 05/15/2014, Cost $1,000,000) PetroLogistics LP / PetroLogistics Finance Corp. 6.250%, 04/01/2020 TRI Pointe Holdings, Inc. 5.875%, 06/15/2024 Total Basic Industry CAPITAL GOODS (5.9%) Berry Plastics Escrow 6.000%, 10/15/2022* (Acquired 09/16/2015, Cost $100,000) Bombardier, Inc.:^ 6.125%, 01/15/2023* (Acquired 02/19/2015, Cost $479,438) 7.500%, 03/15/2025* (Acquired 02/27/2015, Cost $250,000) General Cable Corp. 5.750%, 10/01/2022 PaperWorks Industries, Inc. 9.500%, 08/15/2019* (Acquired 06/03/2015, Cost $990,100) SPX FLOW, Inc. 6.875%, 09/01/2017 Waterjet Holdings, Inc. 7.625%, 02/01/2020* (Acquired 01/24/2014, Cost $608,986) Total Capital Goods CONSUMER CYCLICAL (2.3%) First Cash Financial Services, Inc. 6.750%, 04/01/2021 Midas Intermediate Holdco II LLC / Midas Intermediate Holdco II Finance, Inc. 7.875%, 10/01/2022* (Acquired 04/02/2015, Cost $147,563) Serta Simmons Holdings LLC 8.125%, 10/01/2020* (Acquired 09/19/2012, Cost $250,000) Wolverine World Wide, Inc. 6.125%, 10/15/2020 Total Consumer Cyclical CONSUMER NON-CYCLICAL (2.9%) Dean Foods Co. 6.500%, 03/15/2023* (Acquired 02/20/2015, Cost $503,750) Family Tree Escrow LLC 5.750%, 03/01/2023* (Acquired 02/06/2015, Cost $250,000) JBS USA LLC / JBS USA Finance Corp. 7.250%, 06/01/2021* (Acquired 09/13/2013, Cost $94,525) Principal Amount Value CONSUMER NON-CYCLICAL (2.9%)(Continued) Vector Group Ltd. 7.750%, 02/15/2021 $ $ Total Consumer Non-Cyclical ENERGY (18.8%) Access Midstream Partners LP / ACMP Finance Corp. 4.875%, 05/15/2023 AmeriGas Finance LLC / AmeriGas Finance Corp. 7.000%, 05/20/2022 Antero Resources Corp. 5.625%, 06/01/2023* (Acquired 03/03/2015, Cost $500,000) Calumet Specialty Products Partners LP 6.500%, 04/15/2021 Chesapeake Energy Corp. 8.000%, 12/15/2022* (Acquired 01/23/2012 and 05/02/2012, Cost $499,521) Ferrellgas LP / Ferrellgas Finance Corp. 6.750%, 06/15/2023* (Acquired 06/02/2015, Cost $200,000) Hilcorp Energy I LP / Hilcorp Finance Co. 5.750%, 10/01/2025* (Acquired 05/20/2015, Cost $500,000) Hornbeck Offshore Services, Inc. 5.875%, 04/01/2020 Parker Drilling Co. 7.500%, 08/01/2020 PBF Holding Co. LLC / PBF Finance Corp. 7.000%, 11/15/2023* (Acquired 11/17/2015, Cost $250,000) Plains Exploration & Production Co. 6.750%, 02/01/2022 Regency Energy Partners LP 5.500%, 04/15/2023 Sabine Pass LNG LP 6.250%, 03/15/2022 Shelf Drilling Holdings Ltd.^ 8.625%, 11/01/2018* (Acquired10/10/2012, Cost $1,000,000) SM Energy Co. 6.500%, 11/15/2021 Tesoro Corp. 5.375%, 10/01/2022 Transocean, Inc.:^ 3.000%, 10/15/2017 6.000%, 03/15/2018 Total Energy FINANCIAL SERVICES (15.1%) Aircastle Ltd.:^ 5.125%, 03/15/2021 5.500%, 02/15/2022 Alliance Data Systems Corp. 6.375%, 04/01/2020* (Acquired 03/22/2012 and 12/13/2012, Cost $254,505) Principal Amount Value FINANCIAL SERVICES (15.1%)(Continued) Credit Acceptance Corp. 7.375%, 03/15/2023* (Acquired 03/25/2015, Cost $498,125) $ $ International Lease Finance Corp. 6.250%, 05/15/2019 Jefferies Finance LLC / JFIN Co-Issuer Corp.: 7.375%, 04/01/2020* (Acquired 03/19/2013, Cost $1,008,271) 7.500%, 04/15/2021* (Acquired 10/08/2014, Cost $1,000,000) JPMorgan Chase & Co. 6.000%, 12/29/2049 Navient Corp. 5.500%, 01/25/2023 NewStar Financial, Inc. 7.250%, 05/01/2020 Ocwen Financial Corp. 6.625%, 05/15/2019 Total Financials HEALTH CARE (1.8%) HealthSouth Corp.: 7.750%, 09/15/2022 5.750%, 09/15/2025* (Acquired 09/11/2015, Cost $250,000) Total Health Care MEDIA (3.0%) Cablevision Systems Corp. 8.625%, 09/15/2017 Cenveo Corp. 6.000%, 08/01/2019* (Acquired 06/19/2014, 11/06/2014 and 02/17/2015, Cost $728,846) Nielsen Finance LLC / Nielsen Finance Co. 5.000%, 04/15/2022* (Acquired 03/28/2014 and 06/23/2014, Cost $500,802) Total Media SERVICES (4.9%) Ashtead Capital, Inc. 5.625%, 10/01/2024* (Acquired 09/10/2014, Cost $200,000) ATS Automation Tooling Systems, Inc.^ 6.500%, 06/15/2023* (Acquired 06/12/2015, Cost $250,000) Cinemark USA, Inc. 4.875%, 06/01/2023 DigitalGlobe, Inc. 5.250%, 02/01/2021 MGM Resorts International 7.750%, 03/15/2022 Total Services Principal Amount Value TECHNOLOGY & ELECTRONICS (4.5%) Advanced Micro Devices, Inc. 7.750%, 08/01/2020 $ $ Amkor Technology, Inc. 6.625%, 06/01/2021 CommScope Holding Co., Inc. 6.000%, 06/15/2025* (Acquired 05/28/2015, Cost $500,000) Nokia Corp.^ 5.375%, 05/15/2019 Zebra Technologies Corp. 7.250%, 10/15/2022 Total Technology & Electronics TELECOMMUNICATION SERVICES (10.6%) Cable One, Inc. 5.750%, 06/15/2022* (Acquired 06/03/2015, Cost $250,000) CenturyLink, Inc. 5.625%, 04/01/2020 Frontier Communications Corp.: 9.250%, 07/01/2021 6.875%, 01/15/2025 11.000%, 09/15/2025* (Acquired 09/11/2015 and 12/14/2015, Cost $1,461,110) GCI, Inc. 6.750%, 06/01/2021 Intelsat Jackson Holdings SA^ 7.250%, 10/15/2020 Level 3 Communications, Inc. 5.750%, 12/01/2022 Sprint Capital Corp. 6.875%, 11/15/2028 T-Mobile USA, Inc.: 6.250%, 04/01/2021 6.500%, 01/15/2024 Windstream Corp.: 7.875%, 11/01/2017 7.500%, 06/01/2022 Zayo Group LLC 10.125%, 07/01/2020 Total Telecommunication Services UTILITIES (1.0%) NRG Energy, Inc.: 6.250%, 07/15/2022 6.625%, 03/15/2023 The AES Corp. 7.375%, 07/01/2021 Total Utilities TOTAL CORPORATE BONDS (Cost $49,041,145) $ TOTAL DEBT SECURITIES (Cost $49,508,988) $ Shares COMMON STOCKS (0.4%) ENERGY (0.4%) Calumet Specialty Products Partners LP Total Energy TOTAL COMMON STOCKS (Cost $224,730) $ SHORT TERM INVESTMENT (4.0%) MONEY MARKET MUTUAL FUND (4.0%) Short-Term Investment Trust Treausry Portfolio - Instituational Class 0.13%** TOTAL SHORT TERM INVESTMENT (Cost $1,938,931) $ TOTAL INVESTMENTS (98.4%) $ (Cost $51,672,649) OTHER ASSETS IN EXCESS OF LIABILITIES (1.6%) TOTAL NET ASSETS (100.0%) $ * Security exempt from registration under Regulation D of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified buyers. At December 31, 2015, the value of these securities totaled $16,480,638 or 33.8% of the Fund's net assets. ** Rate quoted is seven-day yield period end. ^ U.S. Dollar denominated foreign security. Securities are classified based on the Bank of America Merrill Lynch U.S. High Yield Master II Index. The cost basis of investment for federal income tax purposes at December 31, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation $ ) *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier International Discovery Fund Schedule of Investments December 31, 2015 (Unaudited) COMMON STOCKS (90.6%) Shares Value AUSTRALIA (1.8%) Burson Group Ltd. $ Domino's Pizza Enterprises Ltd. Total Australia AUSTRIA (0.6%) Wienerberger AG Total Austria BELGIUM (0.6%) Melexis NV Total Belgium BRAZIL (0.4%) Raia Drogasil SA Total Brazil CANADA (3.1%) Canadian Apartment Properties Dollarama, Inc. Raging River Exploration, Inc.* Whitecap Resources, Inc. Total Canada CHINA (2.9%) ANTA Sports Products Ltd. China Biologic Products, Inc.* CT Environmental Group Ltd. Xinyi Solar Holdings Ltd. Total China DENMARK (5.5%) Chr. Hansen Holdings A/S DSV A/S Pandora A/S Royal Unibrew A/S SimCorp A/S Total Denmark FINLAND (1.4%) Amer Sports OYJ Huhtamaki OYJ Total Finland FRANCE (5.2%) Eurofins Scientific SA Ingenico Group SA Orpea Teleperformance Total France Shares Value GERMANY (9.5%) ADO Properties SA* $ Nemetschek AG Rheinmetall AG Sixt SE Stroeer Media SE United Internet AG Wirecard AG Zalando SE* Total Germany HONG KONG (2.5%) Techtronic Industries Co. Ltd. Total Hong Kong INDIA (3.7%) Aurobindo Pharma Ltd. Indiabulls Housing Finance Ltd. IndusInd Bank Ltd. Page Industries Ltd. Torrent Pharmaceuticals Ltd. Total India INDONESIA (0.4%) Kalbe Farma Tbk PT Total Indonesia IRELAND (2.0%) Greencore Group plc Kingspan Group plc Total Ireland ITALY (3.2%) Brembo SpA FinecoBank SpA Prysmian SpA Total Italy JAPAN (22.3%) Alps Electric Co. Ltd. Asahi Intecc Co. Ltd. ASICS Corp. Calbee, Inc. COOKPAD, Inc. Daifuku Co. Ltd. Ezaki Glico Co. Ltd. GMO Payment Gateway, Inc. Hoshizaki Electric Co. Ltd. Kaneka Corp. Kose Corp. M3, Inc. MISUMI Group, Inc. MonotaRO Co. Ltd. Next Co. Ltd. Nihon M&A Center, Inc. Pigeon Corp. Shares Value JAPAN (22.3%) (Continued) Ryohin Keikaku Co. Ltd. $ Seria Co. Ltd. Suruga Bank Ltd. Temp Holdings Co. Ltd. Tsuruha Holdings, Inc. Yaskawa Electric Corp. Zenkoku Hosho Co. Ltd. Total Japan LUXEMBOURG (0.6%) Aperam SA* Total Luxembourg MEXICO (1.3%) Alsea S.A.B. de C.V. Gruma S.A.B de C.V. Cl. B Total Mexico NETHERLANDS (5.3%) Core Laboratories NV Euronext NV Koninklijke Wessanen NV USG People NV Total Netherlands PHILIPPINES (1.2%) Universal Robina Corp. Total Philippines SINGAPORE (0.6%) Raffles Medical Group Ltd. Total Singapore SPAIN (1.1%) NH Hotel Group SA* Total Spain SWEDEN (2.0%) Avanza Bank Holding AB Hexpol AB Total Sweden SWITZERLAND (2.1%) U-Blox AG Vontobel Holding AG Total Switzerland TAIWAN (2.9%) Eclat Textile Co. Ltd. Hota Industrial Manufacturing Co. Ltd. Makalot Industrial Co. Ltd. Poya International Co. Ltd. Total Taiwan Shares Value THAILAND (1.2%) Bumrungrad Hospital PCL - NVDR $ Krungthai Card PCL Total Thailand UNITED KINGDOM (7.2%) Ashtead Group plc Cineworld Group plc Crest Nicholson Holdings plc Howden Joinery Group plc OneSavings Bank plc Pets at Home Group plc Rightmove plc Ted Baker plc Total United Kingdom TOTAL COMMON STOCKS (Cost $99,996,764) $ SHORT TERM INVESTMENTS (8.7%) MONEY MARKET MUTUAL FUNDS (8.7%) First American Government Obligations Fund Cl. Z 0.10%** Short-Term Investment Treasury Portfolio - Institutional Class 0.13%** TOTAL SHORT TERM INVESTMENTS (Cost $10,897,533) $ TOTAL INVESTMENTS (99.3%) (Cost $110,894,297) $ OTHER ASSETS IN EXCESS OF LIABILITIES (0.7%) TOTAL NET ASSETS (100.0%) $ Sector Diversification Percentage Consumer Discretionary % Information Technology % Industrials % Consumer Staples % Financials % Health Care % Materials % Energy % Utilities % TOTAL PORTFOLIO % SHORT-TERM INVESTMENTS AND OTHER ASSETS IN EXCESS OF LIABILITIES % TOTAL NET ASSETS % NVDR - Non-Voting Depository Receipt * Non-income producing security. ** Rate quoted is seven-day yield at period end. Securities are classified by country of major operations. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Rainier Large Cap Growth Equity Fund Schedule of Investments December 31, 2015 (Unaudited) COMMON STOCKS (100.1%) Shares Value CONSUMER DISCRETIONARY (24.1%) Amazon.com, Inc.* 90 $ CBS Corp. Cl. B Mohawk Industries, Inc.* Royal Caribbean Cruises Ltd.^ Starbucks Corp. The Priceline Group, Inc.* 21 The Walt Disney Co. Ulta Salon Cosmetics & Fragrance, Inc.* V.F. Corp. Total Consumer Discretionary CONSUMER STAPLES (11.1%) Constellation Brands, Inc. Cl. A Costco Wholesale Corp. CVS Health Corp. The Estee Lauder Companies, Inc. Cl. A Total Consumer Staples ENERGY (1.5%) Concho Resources, Inc.* Total Energy FINANCIALS (6.2%) CBRE Group, Inc. Cl. A* Intercontinental Exchange, Inc. Total Financials HEALTH CARE (18.1%) Alexion Pharmaceuticals, Inc.* Allergan plc*^ BioMarin Pharmaceutical, Inc.* Celgene Corp.* Endo International plc*^ Regeneron Pharmaceuticals, Inc.* 57 Shire plc - ADR^ Total Health Care INDUSTRIALS (5.7%) Delta Air Lines, Inc. Ingersoll-Rand plc^ Raytheon Co. Total Industrials INFORMATION TECHNOLOGY (28.2%) Alphabet, Inc. Cl. A* 92 Apple, Inc. Facebook, Inc. Cl. A* LinkedIn Corp. Cl. A* NXP Semiconductors NV*^ Palo Alto Networks, Inc.* Shares Value INFORMATION TECHNOLOGY (28.2%) (Continued) Visa, Inc. Cl. A $ Workday, Inc. Cl. A* Total Information Technology MATERIALS (5.2%) The Sherwin-Williams Co. Vulcan Materials Co. Total Materials TOTAL COMMON STOCKS (Cost $1,147,514) $ SHORT TERM INVESTMENT (3.6%) MONEY MARKET MUTUAL FUND (3.6%) Short-Term Investment Trust Treasury Portfolio - Institutional Class 0.13%** TOTAL SHORT TERM INVESTMENT (Cost $46,553) $ TOTAL INVESTMENTS (103.7%) (Cost $1,194,067) $ LIABILITIES IN EXCESS OF OTHER ASSETS (-3.7%) ) TOTAL NET ASSETS (100.0%) $ ADR - American Depository Receipt * Non-income producing security. ** Rate quoted is seven-day yield at period end. ^ U.S. Dollar denominated foreign security. The Global Industry Classification Standard (GICS ®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P"). GICS is a service mark of MSCI and S&P and has been licensed for use by Rainier Investment Management, LLC. The cost basis of investment for federal income tax purposes at December 31, 2015, was as follows***: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *** Because tax adjustments are calculated annually, the above table does not reflects the tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual report or annual report. Fair Value of Financial Instruments at December 31, 2015 The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds' own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund's investments and are summarized in the following fair value hierarchy. Level 1 - Unadjusted quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, current yields, credit quality, prepayment speeds for mortgage-related securities, collateral for asset-backed securities, foreign security indices, foreign exchange rate, fair value estimates for foreign securities, changes in benchmark securities indices and interest rates). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments). Equity securities that are traded on a national securities exchange are valued at the last reported sale price on the exchange where it is primarily traded. To the extent these securities have market quotes from active markets, they are classified as Level 1. The Trustees have retained an independent fair value pricing service to assist in valuing foreign securities held by the International Discovery Fund on a daily basis. The pricing service monitors the market daily for significant movement and systematically applies a fair value adjustment factor to foreign securities when certain criteria are met. The Funds also utilize the fair value pricing source for fixed income holdings in the Intermediate Fixed Income and High Yield Funds on certain bond market holidays. When adjustment factors are used, these valuations are categorized as Level 2. Debt securities held by the Funds are valued by the Funds' pricing vendors, which utilize an evaluated pricing methodology. Evaluated pricing is a technique used to value fixed-income securities without relying exclusively on quoted prices, that also draws on market participant assumptions including quoted prices for similar assets, benchmark yield curves and other observable inputs. These are categorized as Level 2. In the event that prices are not available from a pricing service, the Adviser's Pricing Committee will determine a price in accordance with the Security Valuation Policy. These valuations may be categorized as Level 2 or 3 depending on the inputs to the valuation. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments based on the major classification in the Schedules of Investments as of December 31, 2015: Rainier Large Cap Equity Fund Level 1 Level 2 Level 3 Total Equity Common Stock $ $
